

114 S1436 ES: Nevada Native Nations Land Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



114th CONGRESS2d SessionS. 1436IN THE SENATE OF THE UNITED STATESAN ACTTo require the Secretary of the Interior to take land into trust for certain Indian tribes, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Nevada Native Nations Land Act.
 2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of the Interior. 3.Conveyance of land to be held in trust for certain Indian tribes (a)Conveyance of land To be held in trust for the Fort McDermitt Paiute and Shoshone Tribe (1)Definition of mapIn this subsection, the term map means the map entitled Fort McDermitt Indian Reservation Expansion Act, dated February 21, 2013, and on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
 (2)Conveyance of landSubject to valid existing rights, all right, title, and interest of the United States in and to the land described in paragraph (3)—
 (A)is held in trust by the United States for the benefit of the Fort McDermitt Paiute and Shoshone Tribe; and
 (B)shall be part of the reservation of the Fort McDermitt Paiute and Shoshone Tribe.
 (3)Description of landThe land referred to in paragraph (2) is the approximately 19,094 acres of land administered by the Bureau of Land Management as generally depicted on the map as Reservation Expansion Lands.
				(b)Conveyance of land To be held in trust for the Shoshone Paiute Tribes
 (1)Definition of mapIn this subsection, the term map means the map entitled Mountain City Administrative Site Proposed Acquisition, dated July 29, 2013, and on file and available for public inspection in the appropriate offices of the Forest Service.
 (2)Conveyance of landSubject to valid existing rights and paragraph (4), all right, title, and interest of the United States in and to the land described in paragraph (3)—
 (A)is held in trust by the United States for the benefit of the Shoshone Paiute Tribes of the Duck Valley Indian Reservation; and
 (B)shall be part of the reservation of the Shoshone Paiute Tribes of the Duck Valley Indian Reservation.
 (3)Description of landThe land referred to in paragraph (2) is the approximately 82 acres of land administered by the Forest Service as generally depicted on the map as Proposed Acquisition Site.
 (4)Condition on conveyanceThe conveyance under paragraph (2) shall be subject to the reservation of an easement on the conveyed land for a road to provide access to adjacent National Forest System land for use by the Forest Service for administrative purposes.
 (5)Facilities and improvementsThe Secretary of Agriculture (acting through the Chief of the Forest Service) shall convey to the Shoshone Paiute Tribes of the Duck Valley Indian Reservation any existing facilities or improvements to the land described in paragraph (3).
				(c)Conveyance of land To be held in trust for the Summit Lake Paiute Tribe
 (1)Definition of mapIn this section, the term map means the map entitled Summit Lake Indian Reservation Conveyance, dated February 28, 2013, and on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
 (2)Conveyance of landSubject to valid existing rights, all right, title, and interest of the United States in and to the land described in paragraph (3)—
 (A)is held in trust by the United States for the benefit of the Summit Lake Paiute Tribe; and
 (B)shall be part of the reservation of the Summit Lake Paiute Tribe.
 (3)Description of landThe land referred to in paragraph (2) is the approximately 941 acres of land administered by the Bureau of Land Management as generally depicted on the map as Reservation Conveyance Lands.
				(d)Conveyance of land To be held in trust for the Reno-Sparks Indian Colony
 (1)Definition of mapIn this subsection, the term map means the map entitled Reno-Sparks Indian Colony Expansion, dated June 11, 2014, and on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
 (2)Conveyance of landSubject to valid existing rights, all right, title, and interest of the United States in and to the land described in paragraph (3)—
 (A)is held in trust by the United States for the benefit of the Reno-Sparks Indian Colony; and
 (B)shall be part of the reservation of the Reno-Sparks Indian Colony.
 (3)Description of landThe land referred to in paragraph (2) is the approximately 13,434 acres of land administered by the Bureau of Land Management as generally depicted on the map as RSIC Amended Boundary.
				(e)Conveyance of land To be held in trust for the Pyramid Lake Paiute Tribe
 (1)MapIn this subsection, the term map means the map entitled Pyramid Lake Indian Reservation Expansion, dated April 13, 2015, and on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
 (2)Conveyance of landSubject to valid existing rights, all right, title, and interest of the United States in and to the land described in paragraph (3)—
 (A)is held in trust by the United States for the benefit of the Pyramid Lake Paiute Tribe; and
 (B)shall be part of the reservation of the Pyramid Lake Paiute Tribe.
 (3)Description of landThe land referred to in paragraph (2) is the approximately 6,357 acres of land administered by the Bureau of Land Management as generally depicted on the map as Reservation Expansion Lands.
				(f)Conveyance of land To be held in trust for the Duckwater Shoshone Tribe
 (1)MapIn this subsection, the term map means the map entitled Duckwater Reservation Expansion, dated October 15, 2015, and on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
 (2)Conveyance of landSubject to valid existing rights, all right, title, and interest of the United States in and to the land described in paragraph (3)—
 (A)is held in trust by the United States for the benefit of the Duckwater Shoshone Tribe; and (B)shall be part of the reservation of the Duckwater Shoshone Tribe.
 (3)Description of landThe land referred to in paragraph (2) is the approximately 31,229 acres of land administered by the Bureau of Land Management as generally depicted on the map as Reservation Expansion Lands.
 (g)Revocation of public land ordersAny public land order that withdraws any portion of land conveyed to an Indian tribe under this section shall be revoked to the extent necessary to permit the conveyance of the land.
			4.Administration
 (a)SurveyNot later than 180 days after the date of enactment of this Act, the Secretary shall complete a survey of the boundary lines to establish the boundaries of the land taken into trust for each Indian tribe under section 3.
			(b)Use of trust land
 (1)GamingLand taken into trust under section 3 shall not be eligible, or considered to have been taken into trust, for class II gaming or class III gaming (as those terms are defined in section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703)).
 (2)Thinning; landscape restorationWith respect to the land taken into trust under section 3, the Secretary, in consultation and coordination with the applicable Indian tribe, may carry out any fuel reduction and other landscape restoration activities, including restoration of sage grouse habitat, on the land that is beneficial to the Indian tribe and the Bureau of Land Management.Passed the Senate April 14, 2016.Secretary